Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 17-20 of U.S. Patent No. 11,015,818.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the overall scope of the claimed invention is practically the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fulp (2013/0255659), which shows all of the claimed limitations.  Fulp shows:
1. A table comprising a table top 110, a heating appliance 124, and a heating appliance holder 120 holding said heating appliance, said heating appliance holder comprising a 5holder main body and a table top holder for holding said table top, said table top holder being spaced apart from said holder main body by at least one gap (fig. 2).  
2. The table as claimed in claim 1, wherein said holder main body comprises at least one side wall which surrounds the heating appliance and a base on which the 10heating appliance is received (fig. 2).  
3. The table as claimed in claim 1, wherein said at least one gap is beneath said table top holder (fig. 2).  
154. The table as claimed in claim 1, wherein said table top holder extends at least partially around a perimeter of said heating appliance holder (fig. 2).  
5. The table as claimed in claim 4, including a series of said gaps spaced at least partially around said perimeter of said heating appliance holder (fig. 2).  
6. The table as claimed in claim 1, wherein said table top comprises at least two table top portions, and wherein said table top holder comprises at least one groove for holding said table top portions (fig. 2).  
257. The table as claimed in claim 6, wherein said table top portions cantilever from said at least one groove (fig. 2).  
8. The table as claimed in claim 6, wherein said at least one groove comprises an annular groove configured to extend around said heating appliance held by said heating appliance holder (fig. 2).  

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ritchie (GB2566042), which shows all of the claimed limitations.  Ritchie shows:
1. A table comprising a table top 2, a heating appliance 10, and a heating appliance holder 6,7,8 holding said heating appliance, said heating appliance holder comprising a 5holder main body 8 and a table top holder 6,7 (the upper portion of these members is connected to the table top and therefore satisfies the broadest reasonable interpretation of the term) for holding said table top, said table top holder being spaced apart from said holder main body by at least one gap 9 (fig. 2).  
2. The table as claimed in claim 1, wherein said holder main body comprises at least one side wall 6,7 (the portions of these members not in contact with the tabletop satisfies the broadest reasonable interpretation of the term) which surrounds the heating appliance and a base on which the 10heating appliance is received (fig. 1-4).  
3. The table as claimed in claim 1, wherein said at least one gap is beneath said table top holder (fig. 4).  
154. The table as claimed in claim 1, wherein said table top holder extends at least partially around a perimeter of said heating appliance holder (fig. 1-4).  
5. The table as claimed in claim 4, including a series of said gaps spaced at least partially around said perimeter of said heating appliance holder (fig. 1-4).  
59. The table as claimed in claim 1, wherein said heating appliance comprises a fire box with a fire box chamber and a chamber opening at a top of said fire box for placing inside said fire box combustible fuel with which said heating appliance is used, and wherein said heating appliance also comprises a fire door 43 for closing said chamber opening (fig. 1-4).  
10. The table as claimed in claim 9, wherein said heating appliance includes a first air inlet for supplying an air flow to said fire box chamber for combusting said combustible fuel (fig. 2,5 show air entering from the bottom; page 7, lines 6-17).  
1511. The table as claimed in claim 10, wherein said first air inlet is through an underside of said fire box (fig. 2,5 show air entering from the bottom; page 7, lines 6-17).  
12. The table as claimed in claim 10, wherein said heating appliance has a control valve 33 for controlling the supply of air through said first air inlet (page 8, lines 15-18).  
13. The table as claimed in claim 12, including an actuator 32 for actuating said control valve, wherein said actuator extends above said table top (fig. 2).  
14. The table as claimed in claim 10, wherein said first air inlet 18 is through a side 25wall of said fire box (fig. 2).  
15. The table as claimed in claim 14, including a second air inlet 24 for supplying an air flow to said fire box chamber for combusting said combustible fuel, wherein said second air inlet is through said side wall of said fire box (fig. 2).  
24. A table comprising a table top, a heating appliance, a heating appliance holder holding said heating appliance, said heating appliance holder comprising a holder main body and a table top holder for holding said table top (see claim 1), and said heating 5appliance comprising: a fire box with a fire box chamber 13 and a chamber opening 42 at a top of said fire box for placing inside said fire box combustible fuel 47 with which said heating appliance is used (fig. 3), a fire door 42 for closing said opening, an air inlet for supplying an air flow to said fire box chamber for combusting said combustible fuel (fig. 2,5 show air entering from the bottom; page 7, lines 6-17), a control valve 33 for controlling the supply of air through said air inlet, and an actuator 32 10for actuating said control valve wherein said actuator extends above said table top (page 8, lines 15-18). 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hong (US 2008/0178745), which shows all of the claimed limitations.  Hong shows:
1. A table comprising a table top 100, a heating appliance 220, and a heating appliance holder 200,300 holding said heating appliance (fig. 2,3), said heating appliance holder comprising a holder main body 200 and a table top holder 300 for holding said table top, said table top holder being spaced apart from said holder main body by at least one gap (heat guide 240 creates a gap – fig. 3).  
2. The table as claimed in claim 1, wherein said holder main body comprises at least one side wall 212,213 which surrounds the heating appliance and a base on which the heating appliance is received (fig. 2,3).  
3. The table as claimed in claim 1, wherein said at least one gap is beneath said table top holder (fig. 3).  
4. The table as claimed in claim 1, wherein said table top holder extends at least partially around a perimeter of said heating appliance holder (fig. 3).  
5. The table as claimed in claim 4, including a series of said gaps spaced at least partially around said perimeter of said heating appliance holder (fig. 3).  
6. The table as claimed in claim 1, wherein said table top comprises at least two table top portions (fig. 1 – left and right sides of the holder), and wherein said table top holder comprises at least one groove for holding said table top portions (fig. 3).  
7. The table as claimed in claim 6, wherein said table top portions cantilever from said at least one groove (fig. 3).  
8. The table as claimed in claim 6, wherein said at least one groove comprises an annular groove configured to extend around said heating appliance held by said heating appliance holder (fig. 3).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

December 2, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762